IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ERIC WRIGHT,                          NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-4284

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed March 5, 2015.

Petition for Writ of Prohibition.

Sheldon J. Vann, of Law Offices of Sheldon J. Vann, Jacksonville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

MARSTILLER, RAY, and SWANSON, JJ., CONCUR.